DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are canceled.
Claims 17-38 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first cross section, the second cross section, a third cloverleaf-like arrangement and a fourth cloverleaf-like arrangement, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both first shield element and second shield element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17, 28 and 32 are objected to because of the following informalities:  
Claim 17, line 6 recites “in first cross-section” change to --in a first cross-section”.  
Claim 17, line 9 recites “in second cross-section” change to --in a second cross-section”.
Claim 28, line 2 recites “a cable; and a connector: and” change to --a cable; a connector: and--
Claim 32, line 2 recites “a cable; and a connector: and” change to --a cable; a connector: and--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yohn et al. (United States Patent 7,044,789) in view of Parham, Jr et al. (United States Patent 8,993,887).
With respect to Claim 17: Parham, Jr et al. (United States Patent 8,993,887)
Yohn discloses a guide (FIG. 1, 16), comprising: 
a first guideway (FIG. 3, see notation); 
a second guideway (FIG. 3, see notation); 
a third guideway (FIG. 3, see notation); and 
a fourth guideway (FIG. 3, see notation), 
wherein in a first cross-section (FIG. 3, see notation A-A) proximate to a first end (FIG. 3, 100) of said guide (16) said first guideway (FIG. 3, see notation), said second guideway (FIG. 3, see notation), said third guideway (FIG. 3, see notation) and said fourth guideway (FIG. 3, see notation) are arranged in a first cloverleaf-like arrangement (FIG. 3, see notation A-A), 
in a second cross-section (FIG. 3, see notation B-B) proximate to a second end (FIG. 3, 102) of said guide (16) said first guideway (FIG. 3, see notation), said second guideway (FIG. 3, see notation), said third (FIG. 3, see notation) guideway and said fourth guideway (FIG. 3, see notation) are arranged in a second cloverleaf-like arrangement (FIG. 3, see notation B-B), 
in said first cloverleaf-like arrangement (FIG. 3, see notation A-A) said first guideway (FIG. 3, see notation) neighbors said second guideway (FIG. 3, see notation) and said third guideway (FIG. 3, see notation), 
in said first cloverleaf-like arrangement (FIG. 3, see notation A-A) said first guideway (FIG. 3, see notation) is diagonal to said fourth guideway (FIG. 3, see notation).
[AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (1st guideway)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th guideway)][AltContent: arrow][AltContent: textbox (3rd guideway)][AltContent: textbox (2nd guideway)][AltContent: arrow] 
    PNG
    media_image1.png
    401
    590
    media_image1.png
    Greyscale

Yohn does not expressly disclose said second cloverleaf-like arrangement is selected from the group consisting of a third cloverleaf-like arrangement and a fourth cloverleaf-like arrangement, in said third cloverleaf-like arrangement said first guideway neighbors said second guideway and said fourth guideway, in said third cloverleaf-like arrangement said first guideway is diagonal to said third guideway, in said fourth cloverleaf-like arrangement said first guideway neighbors said third guideway and said fourth guideway, and in said fourth cloverleaf-like arrangement said first guideway is diagonal to said second guideway.                                                                                          
However, Parham teaches a pass-through hole (FIG. 3D, 352) intermediate the two ends (FIG. 3A; 300a, 300b) that will allow the passing of two twisted pairs through the pass-through hole (FIG. 3D, 352), a twisted pair (FIG. 2; 201-204) that starts out in channel (FIG. 3D, 361) at the distal end (FIG. 3A, 300b) of the guide element (FIG. 3D,  300) can be passed through the pass-through hole (FIG. 3D, 352) intermediate the two ends (300a, 300b) of the guide element (FIG. 3D, 350) into channel (FIG. 3D, 363) and continue to the proximal end in channel (FIG. 3D, 363). Likewise, a twisted pair that starts out in channel 363 at the distal end (300b) of the guide element (350) can be passed through the pass-through hole (FIG. 3D, 352) intermediate the two ends of the guide element (FIG. 3D, 350) into channel (FIG. 3D, 361) and continue to the proximal end in channel (FIG. 3D, 361). These features identified above will allow a second cloverleaf-like arrangement to be selected from a group consisting of a third cloverleaf-like arrangement and a fourth cloverleaf-like arrangement, in said third cloverleaf-like arrangement said first guideway neighbors said second guideway and said fourth guideway, in said third cloverleaf-like arrangement said first guideway is diagonal to said third guideway, in said fourth cloverleaf-like arrangement said first guideway neighbors said third guideway and said fourth guideway, and in said fourth cloverleaf-like arrangement said first guideway is diagonal to said second guideway.
[AltContent: textbox (proximal end)][AltContent: textbox (distal end)]
    PNG
    media_image2.png
    516
    812
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yohn with the teachings of Parham and provide the second cloverleaf-like arrangement which is selected from the group consisting of a third cloverleaf-like arrangement and a fourth cloverleaf-like arrangement, where in the third cloverleaf-like arrangement said first guideway neighbors said second guideway and said fourth guideway, and in the third cloverleaf-like arrangement the first guideway is diagonal to the third guideway, in the fourth cloverleaf-like arrangement the first guideway neighbors the third guideway and the fourth guideway, and in the fourth cloverleaf-like arrangement the first guideway is diagonal to the second guideway so as to provide a versatile and effective method of routing twisted pair of cables, especially when the cables are required 90 degree turns and the turn radius is short, the method avoid the untwisting of pairs or portions of the cable become too short in-between ends.
With respect to Claim 18: 
Yohn in view of Parham discloses the guide (Yohn, FIG. 3, 16), wherein: said first guideway (Yohn, FIG.3, see notation) defines a first path (Yohn, FIG. 3, see notation), said second guideway (Yohn, FIG. 3, see notation) defines a second path (Yohn, FIG. 3, see notation), said third guideway (Yohn, FIG. 3, see notation) defines a third path (Yohn, FIG. 3, see notation), said fourth guideway (Yohn, FIG. 3, see notation) defines a fourth path (Yohn, FIG. 3, see notation), a length of any one of said first path(Yohn, FIG. 3, see notation), said second path (Yohn, FIG. 3, see notation), said third path (Yohn, FIG. 3, see notation) and said fourth path (Yohn, FIG. 3, see notation) from a terminal end (Yohn, FIG. 3, 100) of the respective path to an opposite terminal end (Yohn, FIG. 3, 102) of the respective path is substantially equal to a length of any other of said first path (Yohn, FIG. 3, see notation), said second path (Yohn, FIG. 3, see notation), said third path (Yohn, FIG. 3, see notation) and said fourth path (Yohn, FIG. 3, notation) from a terminal end (Yohn, FIG. 3, 100) of the other respective path to an opposite terminal end (Yohn, FIG. 3, 102) of the other respective path.
With respect to Claim 19: 
Yohn in view of Parham discloses the guide, wherein: said second cloverleaf-like arrangement is said third cloverleaf-like arrangement (see mapping explained in previous claim 17, Parham, FIG. 3D), said first guideway defines a first path (see mapping explained in previous claim 17, Parham, FIG. 3D), said second guideway defines a second path (see mapping explained in previous claim 17, Parham, FIG. 3D), said third guideway defines a third path (see mapping explained in previous claim 17, Parham, FIG. 3D), said fourth guideway defines a fourth path (see mapping explained in previous claim 17, Parham, FIG. 3D), said first path is a cross-over path (see mapping explained in previous claim 17, Parham, FIG. 3D), said second path is a cross-over path (see mapping explained in previous claim 17, Parham, FIG. 3D), said third path is a curved path (see mapping explained in previous claim 17, Parham, FIG. 3D), and said fourth path is a curved path (see mapping explained in previous claim 17, Parham, FIG. 3D).
With respect to Claim 25: 
Yohn in view of Parham discloses the guide (Yohn, FIG. 3, 16), comprising: at least one groove (Yohn, FIG. 3, 138) on an outer surface of said guide (16).
With respect to Claim 26: 
Yohn in view of Parham discloses the guide (Yohn, FIG. 3, 16), wherein: each of said first path (Yohn, FIG. 3, 104), said second path (Yohn, FIG. 3, 104), said third path (Yohn, FIG. 3, 104) and said fourth path (Yohn, FIG. 3, 104) is substantially groove-shaped (Yohn, FIG. 3, see notation).
With respect to Claim 27: 
Yohn in view of Parham discloses the guide (Yohn, FIG. 1, 16), wherein: each of said first path (Yohn, FIG. 1, 104), said second path (Yohn, FIG. 1, 104), said third path (Yohn, FIG. 1, 104) and said fourth path (Yohn, FIG. 1, 104) is dimensioned to receive a respective one insulated conductor (Yohn, FIG. 1, 22) of a multi-core cable (Yohn, FIG. 1, 24).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yohn et al. (United States Patent 7,044,789) in view of Parham, Jr et al. (United States Patent 8,993,887) and further in view of Milette et al. (United States Patent Application Publication 2008/0014801).
With respect to Claim 21: 
Yohn in view of Parham discloses the guide, wherein: said second cloverleaf-like arrangement is said third cloverleaf-like arrangement (see mapping explained in previous claim 17, Parham, FIG. 3D), said first guideway defines a first path (see mapping explained in previous claim 17, Parham, FIG. 3D), said second guideway defines a second path (see mapping explained in previous claim 17, Parham, FIG. 3D), said third guideway defines a third path (see mapping explained in previous claim 17, Parham, FIG. 3D), said fourth guideway defines a fourth path (see mapping explained in previous claim 17, Parham, FIG. 3D). 
Yohn in view of Parham does not expressly disclose said first path is a cross-over path, said second path is a curved path, said third path is a cross-over path, and said fourth path is a curved path.
However, Milette teaches said first path (FIG. 2; 14, 60) is a cross-over path, said second path is a curved path (FIG. 6, 28), said third path is a cross-over path (FIG. 2; 14, 60), and said fourth path is a curved path (FIG. 6, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yohn in view of Parham with the teachings of Milette and provide said first path is a cross-over path, said second path is a curved path, said third path is a cross-over path, and said fourth path is a curved path so as “to reduce the interference between the crossing twisted pairs, thereby improving performance of the connector as a whole.” (Milette, [0032], lines 1-23).

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yohn et al. (United States Patent 7,044,789) in view of Parham, Jr et al. (United States Patent 8,993,887) and further in view of Wilfried (EP-0431408).
With respect to Claim 23: 
Yohn in view of Parham discloses the guide.
Yohn in view of Parham does not expressly disclose the guide comprising: a first shielding element at a first end of said guide; and a second shielding element at a second end of said guide opposite said first end.
However, Wilfried teaches the guide (FIG. 3, 15) comprising: a first shielding element (FIG. 3, 50) at a first end (FIG. 3, see notation) of said guide (FIG. 3, 15) and a second shielding element (FIG. 3, 43) at a second end (FIG. 3, see notation) of said guide (FIG. 3, 15) opposite said first end (FIG. 3, see notation).
[AltContent: textbox (fsecond end)][AltContent: arrow][AltContent: textbox (first end)][AltContent: arrow][AltContent: textbox (guide)]
    PNG
    media_image3.png
    474
    747
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yohn in view of Parham with the teachings of Wilfried and provide the guide comprising: a first shielding element at a first end of said guide; and a second shielding element at a second end of said guide opposite said first end so as to improved connector shielding in that “the housing part is axially fixed to the plug core and via the clamping ring with the cable, on the other hand, an uninterrupted earth connection and thus electrical shielding is ensured via the clamping ring, the end cap, the clamping bracket and the housing part. Due to the previously specified specially designed thread surfaces, the end cap can also be mechanically snapped onto the clamping element, which further rationalizes the manufacture of the entire plug part. However, the end cap also serves to support the free end of each holding claw axially firmly on the stop of the clamping ring which extends radially outward.” (Wilfried, Sheet 3, lines 46-52).

Allowable Subject Matter
Claims 20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims. 
Claims 28-38 are allowed. Independent claims 28, 32 and 36 contains allowable subject matter as indicated (in bold letters) below.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the guide, wherein: each of said third path and said fourth path is curved such that a length of any one of said first path, said second path, said third path and said fourth path from a terminal end of the respective path to an opposite terminal end of the respective path is substantially equal to a length of any other of said first path, said second path, said third path and said fourth path from a terminal end of the other respective path to an opposite terminal end of the other respective path, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 22, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the guide, wherein: each of said second path and said fourth path is curved such that a length of any one of said first path, said second path, said third path and said fourth path from a terminal end of the respective path to an opposite terminal end of the respective path is substantially equal to a length of any other of said first path, said second path, said third path and said fourth path from a terminal end of the other respective path to an opposite terminal end of the other respective path, as recited in claim 22, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 24, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first shielding element has a cruciform cross-section, a central axis of the first shielding element is substantially aligned with a central longitudinal axis of the guide, the second shielding element has a cruciform cross-section, and a central axis of the second shielding element is substantially aligned with the central longitudinal axis of the guide, as recited in claim 24, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 28, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an assembly, comprising: a cable; a connector; and a guide intermediate said cable and said connector, wherein said cable comprises a first conductor, a second conductor, a third conductor and a fourth conductor, said connector comprises a fifth conductor, a sixth conductor, a seventh conductor and an eighth conductor, a longitudinal axis of said fifth conductor is generally aligned with a longitudinal axis of a portion of said first conductor in a sheathed portion of said cable adjacent said guide, a longitudinal axis of said sixth conductor is generally aligned with a longitudinal axis of a portion of said second conductor in a sheathed portion of said cable adjacent said guide, a longitudinal axis of said seventh conductor is generally aligned with a longitudinal axis of a portion of said third conductor in a sheathed portion of said cable adjacent said guide, a longitudinal axis of said eighth conductor is generally aligned with a longitudinal axis of a portion of said fourth conductor in a sheathed portion of said cable adjacent said guide, said guide comprises a first guideway that receives a portion of said first conductor, a second guideway that receives a portion of said second conductor, a third guideway that receives a portion of said third conductor and a fourth guideway that receives a portion of said fourth conductor, said first conductor is electrically connected to said sixth conductor, said second conductor is electrically connected to said fifth conductor, said third conductor is electrically connected to said seventh conductor, and said fourth conductor is electrically connected to said eighth conductor, as recited in claim 28, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 32, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an assembly, comprising: a cable;  a connector; and a guide intermediate said cable and said connector, wherein said cable comprises a first conductor, a second conductor, a third conductor and a fourth conductor, said connector comprises a fifth conductor, a sixth conductor, a seventh conductor and an eighth conductor, a longitudinal axis of said fifth conductor is generally aligned with a longitudinal axis of a portion of said first conductor in a sheathed portion of said cable adjacent said guide, a longitudinal axis of said sixth conductor is generally aligned with a longitudinal axis of a portion of said second conductor in a sheathed portion of said cable adjacent said guide, a longitudinal axis of said seventh conductor is generally aligned with a longitudinal axis of a portion of said third conductor in a sheathed portion of said cable adjacent said guide, a longitudinal axis of said eighth conductor is generally aligned with a longitudinal axis of a portion of said fourth conductor in a sheathed portion of said cable adjacent said guide, said guide comprises a first guideway that receives a portion of said first conductor, a second guideway that receives a portion of said second conductor, a third guideway that receives a portion of said third conductor and a fourth guideway that receives a portion of said fourth conductor, said first conductor is electrically connected to said seventh conductor, said second conductor is electrically connected to said sixth conductor, said third conductor is electrically connected to said fifth conductor, and said fourth conductor is electrically connected to said eighth conductor, as recited in claim 32, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 36, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an assembly, comprising: a cable; a connector; and a guide intermediate said cable and said connector, wherein said cable comprises a first conductor, a second conductor, a third conductor and a fourth conductor, said connector comprises a plurality of conductors, each of said first conductor, said second conductor, said third conductor and said fourth conductor electrically contacts a respective one of said plurality of conductors, said guide comprises a first guideway that receives a portion of said first conductor, a second guideway that receives a portion of said second conductor, a third guideway that receives a portion of said third conductor and a fourth guideway that receives a portion of said fourth conductor, in first cross-section proximate to a first end of said guide said first guideway, said second guideway, said third guideway and said fourth guideway are arranged in a first cloverleaf-like arrangement, in second cross-section proximate to a second end of said guide said first guideway, said second guideway, said third guideway and said fourth guideway are arranged in a second cloverleaf-like arrangement, in said first cloverleaf-like arrangement said first guideway neighbors said second guideway and said third guideway, in said first cloverleaf-like arrangement said first guideway is diagonal to said fourth guideway, said second cloverleaf-like arrangement is selected from the group consisting of a third cloverleaf-like arrangement and a fourth cloverleaf-like arrangement, in said third cloverleaf-like arrangement said first guideway neighbors said second guideway and said fourth guideway, in said third cloverleaf-like arrangement said first guideway is diagonal to said third guideway, in said fourth cloverleaf-like arrangement said first guideway neighbors said third guideway and said fourth guideway, and in said fourth cloverleaf-like arrangement said first guideway is diagonal to said second guideway, as recited in claim 36, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831